Appeal from a judgment of the Supreme Court (Feldstein, J.), entered March 25, 1997 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents, finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules that prohibit refusing to obey a direct order, interference and verbal harassment. Included in the evidence presented at petitioner’s disciplinary hearing was the misbehavior report relating that petitioner had become irate when a correction officer informed him that he would not be permitted to spend the entire day at the facility’s law library. Petitioner told the officer to “shut up” and refused to obey an order to proceed to his office. Two additional officers were then necessary to subdue petitioner. The testimony of the reporting correction officer was consistent with this account as was petitioner’s own testimony in which he admitted to perpetrating the charged misconduct. Such proof was sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We have examined *684petitioner’s remaining contentions and find them to be either without merit or unpreserved for our review.
Cardona, P. J., Mercure, Yesawich Jr., Spain and Carpinello, JJ., concur.
Ordered that the judgment is affirmed, without costs.